DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are under examination.
Priority
This application claims the benefit of US Provisional Patent Application Serial No. 62/410,244, filed October 19, 2016. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 12/14/2017 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
Analysis 
Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. Because the same issues are present in each of the claims, the examiner has focused his consideration on representative claim 1. The same analysis applied to the representative claim(s) also applies to the other rejected claims. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
receiving a set of full-length transcript sequences; 
partitioning the full-length transcript sequences into at least one gene family based on k-mer similarity; 
reconstructing a coding genome contig for each of the at least one gene family without using a reference genome; 
With regards to the above steps, these are not limited to any particular acts or operations and therefore broadly encompass receiving and manipulating data. As such, this is an act that can be reasonably performed by the human mind of a scientist or engineer and includes observation and/or evaluation. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). The recitation of a computer system in this claim does not negate the mental nature of these limitations because the claim here merely uses it as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). 
Additionally, the partitioning and reconstructing steps encompass a mathematical concept since a review of the specification teaches mathematical algorithms for 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
outputting the reconstructed coding genome contig for each of the at least one gene family to a user.
With regards to the outputting step, this act amounts to extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. Therefore, this step is not indicative of integration into a practical application. See MPEP 2106.05(g) and 2106.05(h). 
With regards to the recited processor and memory, these are recited at a high level of generality and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. The examiner takes official notice that methods/techniques for outputting genome contigs were well understood, routine, and convention (WURC) in the art. 
With regards to the claimed processor and memory, as explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception, i.e. the additional components/steps of the claim add nothing that is not already present when the steps are considered separately. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 
Dependent claims 2-20 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In particular, claims 2-13 and 17-19 are all directed to limitations that further limit the specificity of the abstract idea set forth above, and therefore are also encompass a mental processor and/or mathematical concepts for reasons discussed above in the Step 2A (prong 1) analysis.  Claims 14-16 further limit the nature or specificity of the data used by the abstract idea, and therefore are also part of the abstract idea for reasons discussed above in the Step 2A (prong 1) analysis. Claim 20 is directed to a system for performing the method of claim 1 and therefore is not patent eligible for all the reasons discussed 


Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims that depend directly or indirectly from claim(s) 1 are also rejected due to said dependency.
Claim 1 recites “reconstructing a coding genome contig…without using a reference.” This step does not impose any functional specificity with regards to how act is actually being achieved. As such, the step ambiguously encompasses all known mathematical and/or computational techniques known in the art that, when practiced, achieve the claimed result. The specification fails to provide any limiting definition for this term that would serve to clarify the scope. As a result, the claim is indefinite since it merely sets forth a description of a problem to be solved or result achieved by the claimed invention and fails to provide “a clear-cut indication of the scope of the subject matter embraced by the claim.” Clarification is requested via amendment.
Claims 6 and 6 recite “resolving simple bubbles”. This step does not impose any functional specificity with regards to how act is actually being achieved. As such, the step ambiguously encompasses all known mathematical and/or computational techniques known in the art that, when practiced, achieve the claimed result. The specification fails 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 5-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Chin et al. (US 10,777,301; Filed Jul. 12, 2013).
Chin teaches computational methods directed for producing high-quality de novo genome assemblies. Regarding claim 1, Chin teaches receiving, by a processor, a set of reads (i.e. k-mers) for the nucleic acid sequence [ref. claim 1], which reads on receiving as claimed. Chin teaches methods for aligning sequence reads, constructing sequence alignment graphs clustering sequence reads based on the sequence alignment graphs (i.e. based on similarity), and assembling de novo consensus sequences [Col. 4, Col. 13, Col. 14, Figure 4, ref. claim 1], which at a minimum suggests the steps for partitioning sequences and reconstructing genome contigs as claimed. Chin additionally teaches methods for outputting the consensus sequences [Col. 16, Figure 4], as claimed. 
Regarding depending claims 2 and 5-20, Chin teaches or suggests all aspects of these claims for the following reasons. Chin teaches constructing graphs comprising directed edges and nodes associated with weighted scores [Col. 28, Col. 29], which broadly reads on constructed undirected weighted graphs as in claim 2 (absent any limiting definitions to the contrary). Chin teaches normalization techniques and graphs being connected [Col. 27 and 28] and merging nodes multiple times (i.e. simplification and reduction) [Col. 28, Col. 29], which makes obvious claims 5, 6, 7, 12, 13 since one or ordinary skill in the art would recognize that merging paths is a form of path reduction. Chin teaches at least one node that is unconnected to the main nodes [Figure 14], which reads on claim 14. Chin teaches read lengths of at least 0.5kB and accuracy of 99.9% and can be used with shorter reads [ref. claim 1, Col. 16], which reads on claims 15 and 16. Chin teaches combining contigs and generating the best consensus sequence for the final genome sequence result [Col. 13, ref. claim 1], which reads on claim 17. Chin teaches hardware and software for performing all of the methods of claim 1, including methods for visualizing outputs of reconstructed sequences [Col. 16, Figure 4], as in claims 19 and 20. 

Claims 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chin et al. (US 10,777,301; Filed Jul. 12, 2013), as applied to claims 1, 2, and 5-20, above, and further in view of Chaisson et al. (US 2012/0330566; Pub. Date: 12/27/2012).

Chin makes obvious a computational method for generating a reconstructed sequence, as discussed above.
Chin does not specifically teach methods for constructing graphs that employ a locality-sensitive hashing procedure to identify sequence similarities, and wherein the hashing procedure (i) uses a default sketch size of about 1000 and a k-mer size of about 16, and (ii) approximates sequence similarity based on the percentage of matching k-mer sketches, as in claims 3 and 4. 
However, Chaisson teaches hashing methods for determining sequence matches [0011], wherein an arbitrary set of k-mers can be stored and/or searched for in a data structure, e.g., a hash table, a suffix tree, a suffix array, or a sorted list [0019, 0020, 0068]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Chin by using hashing procedures to identify sequence similarities for k-mer sizes and matchings, as claimed, since such techniques were routine and conventional in the art, as taught by Chaisson, and the choice of k-mer size is interpreted as a matter of design choice, and Applicant has not disclosed that this particular data provides an advantage, is used for a particular purpose, or solves a stated problem. One of skill in the art would reasonably have expected success in performing these modifications since Chin already teaches software for constructing graphs and comparing sequences, as set forth above, and because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Chin and Chaisson. 

Claims 1 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chaisson et al. (US 2012/0330566; Pub. Date: 12/27/2012). 
Chaisson teaches a system for sequence assembly [Abstract]. Regarding claim 1, Chaisson teaches receiving a set of sequence reads (i.e. k-mers) [0022-0023]. Chaisson teaches clustering (i.e. partitioning) sets of sequence reads; paragraphs (0022), (0023), (0050, 0054), (0061), (0133). Chaisson does not specifically teach clustering the set of aligned isoform sequence reads into a set of clusters based on sequence similarity to each other, wherein each cluster in the set of clusters represents a different mRNA transcript present in the cell or the population of cells, as claimed. However, Chaisson teaches clustering sets of reads based on matches to a genome and then ranking the clusters of 
Chaisson teaches various embodiments for assembling nucleic acid or polypeptide sequencing reads both with and without a reference, wherein the later requires aligning reads relative to each other [0054, 0056-0060, 0062-0064, 0047, and Figure 3] and de novo techniques for assembling and outputting a final consensus for each of the clusters and realigning a final set of subsequences (using a banded alignment); and computer memory for storing the output; paragraph (0024, 0091-0093, ref. claim 1, and Figures 2-3, 5A, and 8). Chaisson additionally teaches a memory, display, and processor coupled to the memory configured to perform the above process steps; see at least paragraph (0133).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haas et al. (Nat Protoc. 2013 August; 8(8); pp.1-43) teaches a review of computational methods and programs for de novo assembly of RNA sequence data [Abstract]. In particular, Haas teaches receiving isoform sequence reads representing a transcriptome [page 3, entire, page 4, page 5 “Transcript abundance estimation”, page 14, and page 28 (Figure clustering  page 29 (Figure)]; clustering aligned sequence reads, and generating reconstructed isoforms [pages 4, 14, and 28 (Figure 1)]. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PABLO S WHALEY/Primary Examiner, Art Unit 3619